DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner notes to cite Shippel et al. (US 2016/0230568 A1) and Kyuno US 20170324224 A1) on PTO-892 form. 
Applicant’s amendment to the claims have overcome each and every rejection made under 35 U.S.C 101 set forth in the Non-Final Office Action mailed on 03/10/2022. As a result, each and every rejection made under 35 U.S.C 101 has been withdrawn.
Applicant’s argument regarding fixed tooling defines a tool volume between a bulk exterior surface of the preform and an interior surface of the fixed tooling and adding slurry to the tooling volume have for claim 1 have been fully considered but in moot in view of newly cited references Iwayana et al and Freeman et al. in combination of prior art of record Markov et al.. The previously cited Markov et al. explicitly teaches to determine dimension of a fixed tooling having movable components such as spacers based on set of dimensions of a preform and manufacture the fixed tooling with the movable components as taught in Col.7 lines 11-58, Col. 3 lines 1-11, Col.23 lines 11-22 and Col.4 lines 19-24 and Fig. 7. However, Markov et al. does not explicitly teach the fixed tooling defining a tooling volume between bulk exterior surface of the preform and the interior surface of the fixed tooling, positioning the preform within the fixed tooling touching at least one insert and infiltrating the preform along with tooling volume with slurry to form a green body preform, that is spacers of various shapes and sizes to be used to control the thickness of the slurry infiltration in the preform. Iwayana et al. teaches the fixed tooling can be mold wherein the preform in placed inside the mold creating a gap between the interior of the mold and exterior of the preform where the gap size is controlled by the size of the spacers (movable component). The surface coating thickness of the preform (slurry infiltration) is dictated by the appropriate size of the spacer which is determined based on tolerances and dimensional requirement of the preform as taught in [0062], [0045], [0101], [0102] and [0144]. Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of determining the dimensions of one insert for a fixed tooling based on set of dimensions of preform from a three dimensional geometry of the preform and manufacture the insert based on the determined dimensions as taught by Markov et al. wherein the fixed tooling volume is mold with the preform inside the mold within a gap (tooling volume) whose size is dictated by the size of the appropriate spacers to control the thickness of surface coating on the preform on both sides as taught by Iwayana et al. to cover the preform with uniform layer of surface coating. 
Neither in combination nor individually Markov et al. and Iwayana et al. teach infiltrating the preform with slurry and infiltrating includes adding slurry to the tooling volume. However, Iwayana et al. explicitly teaches infiltration of the preform with metal surface coating, since the inserts are touching the preform, the metal surface coating must be sprayed on the insert as well taught in [0062], [0101] and [0102]. 
Freeman et al. teaches the detail of infiltrating the preform with slurry and adding slurry to the tooling volume forming a green body preform as taught in Col.9 lines 5-10 and Col.6 lines 8-11. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the metal surface coating to the preform with inserts as taught by combination of Markov et al. and Iwayana et al. to slurry infiltration infiltrating both the preform and the inserts as taught by Freeman et al. to form continuous, uninterrupted silicon carbide matrix  with increased strength. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,6,11,12,13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Markov et al. (US 9,690,274 B1) in view of Iwayana et al. (US 20130328184 A1) and Freeman et al. (US 10,472,976 B2).
The teachings of Markov et al. as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to the amended claims. 
Regarding claim 1 Markov et al. teaches, A method comprising: determining, by a controller (computing system generating the support device, Col.7 lines 57-58), a set of dimensions of a preform from a representation of a three-dimensional geometry of the preform (receiving virtual representation of a physical part having features such as set of vectors, set of polygons, tolerance, and others - set of dimensions, Col. 7 lines 49-56 and lines 11-20);
determining, by the controller, dimensions of at least one insert for a fixed tooling based on a dimensional tolerance of the preform (tolerance of the part determined from the virtual representation of the part, Col. 7 lines 13-20), the set of dimensions of the preform, and dimensions of the fixed tooling (part having features such as set of vectors, set of polygons, tolerance, and others - set of dimensions and work holding score  related to the support device determined based on manufacturing tools and therefore1 Col.7 lines 49-56, lines 11-20 and Col 23 lines 11-22),
manufacturing the at least one insert based on the determined dimensions (manufacturing the custom support device including movable components such as spacers (insert) based on determined parameters by the method including part parameters, fixturing parameters (tooling parameters), machining parameters, and other suitable parameters and then manufacture the support device including movable components, Col.3 lines 1-9 and col.4 lines 19-24 and lines 32-37).
Markov et al. does not explicitly teach the detail of fixed tooling defining a tooling volume between bulk exterior surface of the preform and the interior surface of the fixed tooling, positioning the preform within the fixed tooling touching at least one insert and infiltrating the preform along with tooling volume with slurry to form a green body preform. However Markov et al. explicitly teaches the support device/fixed tooling has movable components which is used to position the preform within the fixed tooling as taught in Col.4 lines 32-37 and Fig. 7. 
Iwayana et al. teaches, wherein the fixed tooling defines a tooling volume between the bulk exterior surface of the preform and an interior surface of the fixed tooling (the SiC aggregate (preform) is housed inside a mold (fixed tooling) with a gap where appropriate size of the spacer (insert) determined based on size and machining tolerance of the SiC aggregate is placed inside the mold touching both sides of the preform to dictate the surface thickness of the metal surface coating on the SiC aggregate, [0101], [0102] and [0144], see also [0060] and [0062]);
positioning the at least one insert in the fixed tooling (“...combining, by
arranging an appropriate spacer in the mold...”, [0101] and [0144]);
positioning the preform within the fixed tooling to contact the at least one insert (housing the SiC aggregate inside the mold with appropriate size spacers touching the exterior of the SiC aggregate and interior of the mold, [0144]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of determining the dimensions of one insert for a fixed tooling based on set of dimensions of preform from a three dimensional geometry of the preform and manufacture the insert based on the determined dimensions as taught by Markov et al. wherein the fixed tooling volume is mold with the preform inside the mold within a gap (tooling volume) whose size is dictated by the size of the appropriate spacers to control the thickness of surface coating on the preform on both sides as taught by Iwayana et al. to cover the preform with uniform layer of surface coating.
Neither in combination nor individually Markov et al. and Iwayana et al. teach infiltrating the preform with slurry and infiltrating includes adding slurry to the tooling volume. However, Iwayana et al. explicitly teaches infiltration of the preform with metal surface coating, since the inserts are touching the preform, the metal surface coating must be sprayed on the insert as well taught in [0062], [0101] and [0102]. 
Freeman et al. teaches, infiltrating the preform with a slurry to form an infiltrated preform, wherein infiltrating the preform with the slurry includes adding the slurry to the tooling volume (“The insert may be co-infiltrated with the structural component preform using chemical vapor infiltration, chemical vapor deposition, slurry infiltration, melt infiltration,...”, Col.9 lines 5-10); and
drying the infiltrated preform to form a green body preform (forming a green body preform by slurry co-infiltration,  Col.6 lines 5-11 and Col.9 lines 5-10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the metal surface coating of the preform with inserts as taught by combination of Markov et al. and Iwayana et al. to slurry infiltration infiltrating both the preform and the inserts as taught by Freeman et al. to form continuous, uninterrupted silicon carbide matrix preform with increased strength.
Markov et al. teach:
(Col. 7 lines 49-58) Receiving a virtual part S100 functions to receive a virtual
representation of a physical part (real part) to be manufactured and retained. The
features of the virtual part are subsequently used to select the retention direction, the
retention rotation, the retention depth, and the support device features. The virtual part
can include a set of vectors, a set of polygons ( e.g., a mesh), or be defined in any
suitable manner. The virtual part is preferably received by the computing system
generating the support device, but can alternatively be received by any other suitable
computing system.

(Col.7 lines 11-20) The part can include a set of features (part features). The features can be exterior features, interior features, or arranged on any other suitable part surface. The features can be classified, assigned to a part face, used to determine the part face, or otherwise processed. The features can optionally be associated with a tolerance or a tolerance range, which can be automatically determined, received from the user account (from which the part was received), determined from the part, received
from a third party account, or otherwise determined.

(Col.23 lines 11-22) The work holding confidence score is preferably determined based on the part stiffness, the total contact surface area, and the moment, but can alternatively be determined based on the number of cantilever arms, the length of the cantilever arms, the number of contact surface pairs, the surface area of contact surface pairs, based on any other suitable assembled unit parameter, manufacturing time, manufacturing cost, material type, opportunity cost (e.g., cost to manufacturing the fixture instead of another part), failure risk, manufacturing machine, manufacturing
tools and parameters thereof (e.g., sharpness, etc.), or any other suitable parameters.

(Col.3 lines 1-9) In one variation, the optimal support device can be the support
device that maximizes a score (e.g., work holding confidence score), wherein the score can be determined based on part parameters (e.g., part stiffness), fixture unit parameters (e.g., 5 contact area between the part and the support device, rotational inertia, etc.), machining parameters (e.g., feed rate), cost (e.g., material cost, cost of
time, etc.), and/or any other suitable set of parameters.

(Col. 4 lines 19-24) The custom support device generated by the method functions to
retain a workpiece for part manufacture. The physical custom support device (used
during the physical manufacturing process) is preferably manufactured from a virtual
custom support device generated by the method, but can be otherwise manufactured.

	Iwayana et al. teach:

[0101] When the above coated compact is formed by the infiltration method, a metal coating layer can be formed simultaneously at the time of combining, by arranging an appropriate spacer in the mold as described in Patent Document 1. Examples of the material for the spacer include naphthalene, carbon, iron, and stainless steel (for example, SUS430). The spacer has a shape of a band-like body, a linear body, or the like. By utilizing a spacer having an appropriate size (thickness), a metal coating layer having a thickness corresponding to the size of the spacer can be easily formed. It is desirable to utilize a spacer having a desired size according to the thickness of a metal coating layer. The spacer may remain in the composite member, or may be removed. Further, utilizing a spacer made of a material which is removable by heat generated at the time of combining (such as naphthalene) eliminates a removal step.

[0102] In manufacturing method 1-1, metal coating layers having different thicknesses can be easily formed by utilizing spacers having different sizes. By forming the metal coating layers to have different thicknesses, the composite member can be warped utilizing a difference between the amounts of thermal expansion and contraction of the metal coating layers during cooling. Specifically, since a thicker metal coating layer has a larger amount of thermal contraction, the coated compact is warped to stretch a side having a thinner metal coating layer. Representatively, the side having the thinner metal coating layer has a convex shape, and the side having the thicker metal coating layer has a concave shape. In order to manufacture the composite member in accordance with the present invention satisfying the above warpage degree, it is desirable to adjust the size of the spacer such that the difference between maximum thickness t.sub.1max and maximum thickness t.sub.2max is not less than 0.02 mm, as described above.

[0144] The mold was made of carbon. As a mold denoted as "No" in the column of the warpage amount shown in Table 1, a rectangular parallelepiped box body with one opened side (i.e., a flat mold) was prepared. Further, as a mold having a warpage amount (mm) shown in Table 1, a rectangular parallelepiped box body with one opened side in which one surface forming one surface on the cooling side had a convex shape or a concave shape (i.e., a curved mold) was prepared. The maximum protruding amount of the convex portion (see a maximum protruding amount td of curved die 210 in FIGS. 1(D) and 2(H)) or the maximum recessed amount of the concave portion corresponds to a warpage amount in Table 1. Since an internal space of each mold is utilized as a space for housing the SiC aggregate and the appropriate spacers, it is desirable to select the size of the internal space according to the size of a casting to be fabricated (here, any of a substrate made of a composite material, a coated compact, and a composite member having a metal coating layer).

	Regarding claim 3 combination of Markov et al., Iwayana et al. and Freeman et al. teach the method of claim 1. In addition, Iwayana et al. teaches,  wherein the at least one insert comprises at least one adaptive standoff configured to contact more than one surface of the preform (appropriate sized spacers 300 touching the surfaces of the SiC aggregate,  [0101] and Fig.1 spacers 300).
	Regarding claim 6 Markov et al. teaches, a method comprising: determining, by a controller (computing system generating the support device, Col.7 lines 57-58), a set of dimensions of a preform from a representation of a three-dimensional geometry of the preform (receiving virtual representation of a physical part having features such as set of vectors, set of polygons, tolerance, and others - set of dimensions, Col. 7 lines 49-56 and lines 11-20);
determining, by the controller, dimensions of at least one insert for a fixed tooling based on a dimensional tolerance of the preform (tolerance of the part determined from the virtual representation of the part, Col. 7 lines 13-20), the set of dimensions of the preform, and dimensions of the fixed tooling (part having features such as set of vectors, set of polygons, tolerance, and others - set of dimensions and work holding score  related to the support device determined based on manufacturing tools and therefore Col.7 lines 49-56, lines 11-20 and Col 23 lines 11-22), outputting, by the controller, an indication of a placement parameter of the at least one insert based on the determined dimensions of the at least one insert (the method using computing system generating the support device selects the support device with the highest work holding confidence score that is the optimal fit for the part
and for fixtures and machining to be used, Col.23 lines 37-45 and Col. 3 lines 1-10).
Markov et al. does not explicitly teach the detail of fixed tooling defining a tooling volume between bulk exterior surface of the preform and the interior surface of the fixed tooling, positioning the preform within the fixed tooling touching at least one insert and infiltrating the preform along with tooling volume with slurry to form a green body preform. However Markov et al. explicitly teaches the support device/fixed tooling has movable components which is used to position the preform within the fixed tooling as taught in Col.4 lines 32-37 and Fig. 7. 
Iwayana et al. teaches, wherein the fixed tooling defines a tooling volume between the bulk exterior surface of the preform and an interior surface of the fixed tooling (the SiC aggregate (preform) is housed inside a mold (fixed tooling) with a gap where appropriate size of the spacer (insert) determined based on size and machining tolerance of the SiC aggregate is placed inside the mold touching both sides of the preform to dictate the surface thickness of the metal surface coating on the SiC aggregate, [0101], [0102] and [0144], see also [0060] and [0062]);
positioning the at least one insert in the fixed tooling (“...combining, by
arranging an appropriate spacer in the mold...”, [0101] and [0144]);
positioning the preform within the fixed tooling to contact the at least one insert (housing the SiC aggregate inside the mold with appropriate size spacers touching the exterior of the SiC aggregate and interior of the mold, [0144]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of determining the dimensions of one insert for a fixed tooling based on set of dimensions of preform from a three dimensional geometry of the preform and manufacture the insert based on the determined dimensions as taught by Markov et al. wherein the fixed tooling volume is mold with the preform inside the mold within a gap (tooling volume) whose size is dictated by the size of the appropriate spacers to control the thickness of surface coating on the preform on both sides as taught by Iwayana et al. to cover the preform with uniform layer of surface coating.
Neither in combination nor individually Markov et al. and Iwayana et al. teach infiltrating the preform with slurry and infiltrating includes adding slurry to the tooling volume. However, Iwayana et al. explicitly teaches infiltration of the preform with metal surface coating, since the inserts are touching the preform, the metal surface coating must be sprayed on the insert as well taught in [0062], [0101] and [0102]. 
Freeman et al. teaches, infiltrating the preform with a slurry to form an infiltrated preform, wherein infiltrating the preform with the slurry includes adding the slurry to the tooling volume (“The insert may be co-infiltrated with the structural component preform using chemical vapor infiltration, chemical vapor deposition, slurry infiltration, melt infiltration,...”, Col.9 lines 5-10); and
drying the infiltrated preform to form a green body preform (forming a green body preform by slurry co-infiltration,  Col.6 lines 5-11 and Col.9 lines 5-10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the metal surface coating of the preform with inserts as taught by combination of Markov et al. and Iwayana et al. to slurry infiltration infiltrating both the preform and the inserts as taught by Freeman et al. to form continuous, uninterrupted silicon carbide matrix preform with increased strength.
	Regarding claim 11 Markov et al. teaches, A system, comprising: receive a representation of a three-dimensional geometry of a preform (receiving virtual representation of a physical part having features such as set of vectors, set of polygons, tolerance, and others - set of dimensions, Col. 7 lines 49-56 and lines 11-20);
determine a set of dimensions of the preform from the representation of the
preform (receiving virtual representation of a physical part having features such as set of vectors, set of polygons, tolerance, and others - set of dimensions, Col. 7 lines 49-56 and lines 11-20); and
determine dimensions of at least one insert for a fixed tooling based on a
dimensional tolerance of the preform (tolerance of the part determined from the virtual representation of the part, Col. 7 lines 13-20), the set of dimensions of the preform, and dimensions of the fixed tooling (part having features such as set of vectors, set of polygons, tolerance, and others - set of dimensions and work holding score  related to the support device determined based on manufacturing tools and therefore Col.7 lines 49-56, lines 11-20 and Col 23 lines 11-22).
Markov et al. does not explicitly teach the detail of fixed tooling defining a tooling volume between bulk exterior surface of the preform and the interior surface of the fixed tooling, positioning the preform within the fixed tooling touching at least one insert and infiltrating the preform along with tooling volume with slurry to form a green body preform. However Markov et al. explicitly teaches the support device/fixed tooling has movable components which is used to position the preform within the fixed tooling as taught in Col.4 lines 32-37 and Fig. 7. 
	Iwayana et al. teaches, wherein the fixed tooling defines a tooling volume between the bulk exterior surface of the preform and an interior surface of the fixed tooling (the SiC aggregate (preform) is housed inside a mold (fixed tooling) with a gap where appropriate size of the spacer (insert) determined based on size and machining tolerance of the SiC aggregate is placed inside the mold touching both sides of the preform to dictate the surface thickness of the metal surface coating on the SiC aggregate, [0101], [0102] and [0144], see also [0060] and [0062]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of determining the dimensions of one insert for a fixed tooling based on set of dimensions of preform from a three dimensional geometry of the preform and manufacture the insert based on the determined dimensions as taught by Markov et al. wherein the fixed tooling volume is mold with the preform inside the mold within a gap (tooling volume) whose size is dictated by the size of the appropriate spacers to control the thickness of surface coating on the preform on both sides as taught by Iwayana et al. to cover the preform with uniform layer of surface coating.
Neither in combination nor individually Markov et al. and Iwayana et al. teach infiltrating the preform with slurry and infiltrating includes adding slurry to the tooling volume. However, Iwayana et al. explicitly teaches infiltration of the preform with metal surface coating, since the inserts are touching the preform, the metal surface coating must be sprayed on the insert as well taught in [0062], [0101] and [0102]. 
Freeman et al. teaches, a slurry infiltration system configured to: infiltrate the preform with a slurry to form an infiltrated preform (“The insert may be co-infiltrated with the structural component preform using chemical vapor infiltration, chemical vapor deposition, slurry infiltration, melt infiltration,...”, Col.9 lines 5-10), and dry the infiltrated preform to form a greenbody preform (forming a green body preform by slurry co-infiltration,  Col.6 lines 5-11 and Col.9 lines 5-10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the metal surface coating of the preform with inserts as taught by combination of Markov et al. and Iwayana et al. to slurry infiltration infiltrating both the preform and the inserts as taught by Freeman et al. to form continuous, uninterrupted silicon carbide matrix preform with increased strength.
Regarding claim 12 Markov et al. teaches, the system of claim 11, wherein the system further comprises an insert fabrication unit (support device generation system, Col. 31 lines 20-21),
and wherein  the controller  is further  configured  to control  the insert fabrication unit to manufacture the at least one insert based on the determined dimensions (manufacturing the custom support device (insert) based on determined parameters by the method including part parameters, fixturing parameters (tooling parameters), machining parameters, and other suitable parameters are used to determine parameters of the support device and then manufacture the support device, Col.3 lines 1-9 and col.4 lines 19-24 and col.12 lines 45-60).
Regarding claim 13 Markov et al. teaches, wherein the controller is further
configured to output an indication of a placement parameter of the at least one
insert based on the determined dimensions of the at least one insert (the method
using computing system generating the support device selects the custom support device with the highest work holding confidence score2 that is the optimal fit for the part and for fixtures and machining to be used, Col.23 lines 37-45 and Col. 3 lines 1-10).

Regarding claim 18 combination of Markov et al., Iwayana et al. and Freeman et al. teach the system of claim 11. In addition, Iwayana et al. teaches,  wherein the at least one insert comprises at least one adaptive standoff configured to contact more than one surface of the preform (appropriate sized spacers 300 touching the surfaces of the SiC aggregate,  [0101] and Fig.1 spacers 300).	

Claims 4,8,14,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Markov et al. (US 9,690,274 B1) in view of Iwayana et al. (US 20130328184 A1) and Freeman et al. (US 10,472,976 B2) and Blankenship et al. (US 20190160538 A1).
Regarding claim 4 combination of Markov et al., Iwayana et al. and Freeman et al. teach the method of claim 1.
Neither in combination nor individually Markov et al., Iwayana et al. and Freeman et al. teach the at least on insert comprises at least one fixed shim and the fixed tooling comprises structures configured to house the at least one fixed shim.
Blankenship et al. teaches, the at least on insert comprises at least one fixed
shim (attachment part 512 in the form of bar or pin, [0053] and Fig.8) and
the fixed tooling comprises structures configured to house the at least one fixed
shim (attachment structure 512/shim is received in an opening 516 in the fixture 514
which can be a part of the CNC machine tool, [0053] and annotated Fig.8).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of skill in the art to apply the teachings of determining
dimensions of one insert based on preform dimensions and tolerance and fixed tooling
dimension as taught by Markov et al., Iwayana et al. and Freeman et al. wherein the insert comprises a fixed shim (attachment part 512 in form of pin) which can be housed in the fixed tooling as taught by Blankenship et al. to create custom attachment structure to create blended union between parts having difficult or impossible shape that cannot be attached to machines using standard attachment parts as taught by Blankenship et al. in [0052].
Regarding claim 8 combination of Markov et al., Iwayana et al. and Freeman et al. teach, the method of claim 6, and the placement parameter comprises a type of the at least one insert that includes the determined dimensions (the method using computing system generating the support device selects the custom support device with the highest work holding confidence score 10 that is the optimal fit for the part and for fixtures and machining to be used, Col.23 lines 37-45 and Col. 3 lines 1-10).
Neither in combination nor individually Markov et al., Iwayana et al. and Freeman et al. teach, does not teach one insert comprises at least one fixed shim, the fixed
tooling comprises at least one structure configured to house the at least one fixed shim.
Blankenship et al. teaches, wherein the at least one insert comprises at least
one fixed shim (attachment part 512 in the form of bar or pin, [0053] and annotated
Fig.8), the fixed tooling comprises at least one structure configured to house the
at least one fixed shim (attachment structure 512/shim is received in an opening 516
in the fixture 514 which can be a part of the CNC machine tool, [0053] and annotated
Fig.8).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of skill in the art to apply the teachings of determining
dimensions of one insert based on preform dimensions and tolerance and fixed tooling
dimension as taught by combination of Markov et al., Iwayana et al. and Freeman et al.  wherein the insert comprises a fixed shim (attachment part 512 in form of pin) which can be housed in the fixed tooling as taught by Blankenship et al. to create custom attachment structure to create blended union between parts having difficult or impossible shape that cannot be attached to machines using standard attachment parts as taught by Blankenship et al. in [0052].
Regarding claim 14 combination of Markov et al., Iwayana et al. and Freeman et al.  teaches the system of claim 11.
Neither in combination nor individually Markov et al., Iwayana et al. and Freeman et al. teach a fixed tooling configured to house one insert in the fixed tooling based on dimensions of the at insert and house the preform within the fixed tooling to contact the insert. However Markov et al. explicitly teaches the custom support device locates and supports the part/preform during machining using 3/5 axis machines or rotary or any other machines but does not explicitly describe how the custom support device is housed on the tooling where the insert/custom support device contacts the part/preform when attached or sitting on the fixed tool.
Blankenship et al. teaches, house the at least one insert in the fixed tooling
based on the dimensions of the at least one insert (" ... FIG. 8, the attachment structure 512 is in the form of a bar or pin that is received in an opening 516 in the fixture 514 ... ", [0053] and annotated Fig.8); and house the preform within the fixed tooling to contact the at least one insert (the fixture 514 has securing mechanisms for holding the part in the fixture which is also has opening for housing the attachment structure 512 touching the part 510, [0053] and annotated Fig.8).
Therefore, it would have been obvious before the effective filing date of the
claimed invention to a person of skill in the art to apply the teachings of determining
dimensions of one insert based on preform dimensions and tolerance and fixed tooling
dimension as taught by combination of Markov et al., Iwayana et al. and Freeman et al. wherein the insert comprises a fixed shim (attachment part 512 in form of pin) which can be housed in the fixed tooling as taught by Blankenship et al. to create custom attachment structure to create blended union between parts having difficult or impossible shape that cannot be attached to machines using standard attachment parts as taught by Blankenship et al. in [0052].

Regarding claim 16 combination of Markov et al., Iwayana et al. and Freeman et al. teach, the system of claim 11.
Neither in combination nor individually Markov et al., Iwayana et al. and Freeman et al. teach wherein the at least on insert comprises at least one fixed shim and the fixed tooling comprises structures configured to house the at least one fixed shim.
Blankenship et al. teaches, the at least on insert comprises at least one fixed
shim (attachment part 512 in the form of bar or pin, [0053] and annotated Fig.8, see
above) and the fixed tooling comprises structures configured to house the at least
one fixed shim (attachment structure 512/shim is received in an opening 516 in the
fixture 514 which can be a part of the CNC machine tool, [0053] and annotated Fig.8,
see above).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of skill in the art to apply the teachings of determining
dimensions of one insert based on preform dimensions and tolerance and fixed tooling
dimension as taught by combination of Markov et al., Iwayana et al. and Freeman et al. wherein the insert comprises a fixed shim (attachment part 512 in form of pin) which can be housed in the fixed tooling as taught by Blankenship et al. to create custom attachment structure to create blended union between parts having difficult or impossible shape that cannot be attached to machines using standard attachment parts as taught by Blankenship et al. in [0052].
Regarding claim 17 combination of Markov et al., Iwayana et al. and Freeman et al. teach, the system of claim 11.
Neither in combination nor individually Markov et al., Iwayana et al. and Freeman et al. teach wherein the at least on insert comprises at least one adaptive shim and the fixed tooling comprises at least one channel configured to house the at least one adaptive shim.
Blankenship et al. teaches, wherein the at least one insert comprises at least
one adaptive shim (attachment part 512 in the form of bar or pin 11, [0053] and
annotated Fig.8) and the fixed tooling comprises at least one channel configured
to house the at least one adaptive shim (attachment structure 512/shim is received in
an opening 516 in the fixture 514 which can be a part of the CNC machine tool, [0053]
and annotated Fig.8, see above).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of skill in the art to apply the teachings of determining
dimensions of one insert based on preform dimensions and tolerance and fixed tooling
dimension as taught by Markov et al. wherein the insert comprises a adaptive shim
(attachment part 512 in form of pin) which can be housed in the fixed tooling as taught
by Blankenship et al. to create custom attachment structure to create blended union
between parts having difficult or impossible shape that cannot be attached to machines
using standard attachment parts as taught by Blankenship et al. in [0052].
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Markov et al. (US 9,690,274 B1) in view of Iwayana et al. (US 20130328184 A1) and Freeman et al. (US 10,472,976 B2) and Cheng et al. (US 10,118,315 B1).
Regarding claim 5 combination of Markov et al., Iwayana et al. and Freeman et al. teach method of claim 1.
Neither in combination nor individually of Markov et alc teach the fixed tooling comprises a textured interior surface.
Cheng et al. teaches, wherein the fixed tooling comprises a textured interior
surface (" ... These novel methods include etching a pattern into the tool, or depositing a patterned coating onto the tool. Among the preferred methods of etching patterns
into metal, e.g., aluminum, tools, a chemical etch is desirable, and in particular one
similar to that used to anodize the metal. .. " Col.2 lines 38-43).
Therefore, it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to determining dimensions of
one insert based on preform dimensions and tolerance and fixed tooling dimension as
taught by combination of  Markov et al., Iwayana et al. and Freeman et al.  wherein the fixed tooling has textured interior surface as taught by Cheng et al. because the etching the tool surface to include a microstructure (texture pattern) will provide a mechanism for gas bubbles to escape from the tooling thereby eliminating porosity and yielding a smooth surface finish on the composite (part) as mentioned by Cheng et al. in Col.2 lines 30-35.
Regarding claim 10 combination of Markov et al., Iwayana et al. and Freeman et al. teach method of claim 6.
Neither in combination nor individually of Markov et al., Iwayana et al. and Freeman et al. teach the fixed tooling comprises a textured interior surface.
Cheng et al. teaches, wherein the fixed tooling comprises a textured interior
surface (" ... These novel methods include etching a pattern into the tool, or depositing a patterned coating onto the tool. Among the preferred methods of etching patterns
into metal, e.g., aluminum, tools, a chemical etch is desirable, and in particular one
similar to that used to anodize the metal. .. " Col.2 lines 38-43).
Therefore, it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to determining dimensions of
one insert based on preform dimensions and tolerance and fixed tooling dimension as
taught by combination of  Markov et al., Iwayana et al. and Freeman et al.  wherein the fixed tooling has textured interior surface as taught by Cheng et al. because the etching the tool surface to include a microstructure (texture pattern) will provide a mechanism for gas bubbles to escape from the tooling thereby eliminating porosity and yielding a smooth surface finish on the composite (part) as mentioned by Cheng et al. in Col.2 lines 30-35.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Markov et al. (US 9,690,274 B1) in view of Iwayana et al. (US 20130328184 A1) and Freeman et al. (US 10,472,976 B2) and Blankenship (US 20190160538 A1) in further view of Kyuno (US 20170324224 A1).
Regarding claim 9 combination of Markov et al., Iwayana et al. and Freeman et al. teach method of claim 6.
Neither in combination nor individually of Markov et al., Iwayana et al. and Freeman et al. teach one insert comprises at least one adaptive shim, the fixed tooling comprises at least one channel configured to house the at least one adaptive shim, the placement parameter comprises a placement distance of the at least one adaptive shim, and the at least one adaptive shim is positioned into the fixed tooling based on the placement distance.
Blankenship et al. teaches, wherein at least comprises at least one adaptive shim (attachment part 512 in the form of bar or pin3, [0053] and annotated Fig.8), the fixed tooling comprises at least one channel configured to house the at least one adaptive shim (attachment structure 512/shim is received in an opening 516 in the
fixture 514 which can be a part of the CNC machine tool, [0053] and annotated Fig.8,
see above).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of skill in the art to apply the teachings of determining
dimensions of one insert based on preform dimensions and tolerance and fixed tooling
dimension as taught by combination of Markov et al., Iwayana et al. and Freeman et al. wherein the insert comprises an adaptive shim (attachment part 512 in form of pin) which can be housed in the fixed tooling as taught by Blankenship et al. to create custom attachment structure to create blended union between parts having difficult or impossible shape that cannot be attached to machines using standard attachment parts as taught by Blankenship et al. in [0052].
Neither in combination nor individually Markov et al., Iwayana et al. and Freeman et al.  and Blankenship et al. teach the placement parameter comprises a placement distance of the at least one adaptive shim, and the at least one adaptive shim is positioned into the fixed tooling based on the placement distance.
Kyuno teaches the placement parameter comprises a placement distance of
the at least one adaptive shim (calculation unit 230 calculating the attachment
position of the electrode4 in relation to the workpiece (fixture part of the CNC machine
in view of Markov et al.) and sending out an output signal representing the calculated attachment position to the supply unit 240, [0047] and [0048]), and the at least one
adaptive shim is positioned into the fixed tooling based on the placement
distance ("On the basis of the Signal representing the attachment position calculated
the position calculation unit 230, the supply unit 240 supplies the ground electrode 50P
to the attachment position from the positive side of the Z axial direction as viewed from
the workpiece5 W", [0049]).
Therefore, it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the method as taught
by combination of Markov et al., Iwayana et al., Freeman et al., Blankenship et al. to output placement distance (attachment position) of the shim and positioning the adaptive shim into the fixed tooling based on placement distance as taught by Kyuno for improved accuracy of the attached position of the shim (electrode in view of Kyuno) as mentioned by Kyuno in [0044].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Markov et al. (US 9,690,274 B1) in view of Iwayana et al. (US 20130328184 A1) and Freeman et al. (US 10,472,976 B2) and Blankenship (US 20190160538 A1) in further view of Cheng et al. (US 10,118,315 B1).
Regarding claim 19 combination of Markov et al., Iwayana et al. and Freeman et al. and Blankenship et al. teach the system of claim 14.
Neither in combination nor individually Markov et al., Iwayana et al. and Freeman et al. and Blankenship et al. teach the fixed tooling comprises a textured interior surface.
Cheng et al. teaches, wherein the fixed tooling comprises a textured interior
surface (" ... These novel methods include etching a pattern into the tool, or depositing a patterned coating onto the tool. Among the preferred methods of etching pattern into metal, e.g., aluminum, tools, a chemical etch is desirable, and in particular one similar to that used to anodize the metal. .. " Col.2 lines 38-43).
Therefore, it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the system as taught by combination of Markov et al., Iwayana et al. and Freeman et al. and Blankenship et al. to include fixed tooling having textured interior surface as taught by Cheng et al. because etching the tool surface to include a microstructure (texture pattern) will provide a mechanism for gas bubbles to escape from the tooling thereby eliminating porosity and yielding a smooth surface finish on the composite (part) as mentioned by Cheng et al. in Col.2 lines 30-35.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Westhoff et al. (US 20200208009 A1) teaches a system for coating an object by placing it inside a mold with gap between the exterior of the object and interior of the mold surface and filling the gap with coating material.
Sevincer et al. (US 20160312633 A1) teaches a system having preforms resting on the inserts and the preform and the inserts are infiltrating with surface coating.  
Sippel et al. (US 20160230568 A1) teaches a system infiltrating a preform with slurry to form a green body preform. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M-Th 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Parameters thereof of the manufacturing tools are the dimensions of the fixed tooling.
        2 Placement parameter indicating the optimal custom support device to be selected for holding the part
        during the manufacturing process.
        3 The shape of the adaptive shim/attachment part is customized and automatically generated by a
        processor based on postprocessing fixture or machining operation and shape or structural details of the
        part.
        4 Electrode is interpreted as the adaptive shim in view of Blankenship et al.
        5 Workpiece is interpreted as the fixed tooling (fixture part of the CNC machine) in view of Markov et al.